Exhibit 10.6

TENTH SUPPLEMENTAL INDENTURE

THIS TENTH SUPPLEMENTAL INDENTURE, dated as of May 7, 2010 (this “Tenth
Supplemental Indenture”), is by and among EXCO Resources, Inc., a Texas
corporation (the “Issuer”), EXCO Holding (PA), Inc., a Delaware corporation (the
“Guarantor”), and Wilmington Trust Company, as trustee (the “Trustee”).

W I T N E S S E T H

WHEREAS, the Issuer, the Subsidiary Guarantors (as defined therein) and the
Trustee are parties to an Indenture dated as of January 20, 2004, as
supplemented by the First Supplemental Indenture dated as of January 27, 2004,
the Second Supplemental Indenture dated as of December 21, 2004, the Third
Supplemental Indenture dated as of February 14, 2006, the Fourth Supplemental
Indenture dated as of May 4, 2006, the Fifth Supplemental Indenture dated as of
May 3, 2007, the Sixth Supplemental Indenture dated as of February 12, 2008, the
Seventh Supplemental Indenture dated as of June 30, 2008, the Eighth
Supplemental Indenture dated as of December 31, 2008, and the Ninth Supplemental
Indenture dated as of April 30, 2010 (collectively, the “Indenture”), providing
for the issuance of the Issuer’s 7 1/4% Senior Notes Due 2011 (the
“Securities”);

WHEREAS, the Issuer formed the Guarantor and owns directly or indirectly all of
the equity interests in the Guarantor;

WHEREAS, the Issuer is required to cause the Guarantor to execute and deliver to
the Trustee a supplemental indenture pursuant to which such Guarantor shall
unconditionally and irrevocably guarantee the Issuer’s obligations with respect
to the Securities on the terms set forth in the Indenture; and

WHEREAS, pursuant to Section 9.01 of the Indenture, the Issuer and the Trustee
are authorized to execute and deliver this Tenth Supplemental Indenture.

NOW, THEREFORE, for and in consideration of the foregoing premises, it is
mutually covenanted and agreed, for the equal and proportionate benefit of all
Holders of the Securities, as follows:

1. Capitalized Terms. Initially capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

2. Agreement to Become Guarantor. The Guarantor hereby unconditionally and
irrevocably guarantees the Issuer’s obligations under the Securities and the
Indenture on the terms and subject to the conditions set forth in Article 10 of
the Indenture and agrees to be bound by all other provisions of the Indenture
and the Securities applicable to a “Subsidiary Guarantor” therein.

3. Ratification of Indenture; Supplemental Indenture Part of Indenture. Except
as expressly amended hereby, the Indenture is in all respects ratified and
confirmed and all the terms, conditions and provisions thereof shall remain in
full force and effect. This Tenth Supplemental Indenture shall form a part of
the Indenture for all purposes, and every holder of Securities heretofore or
hereafter authenticated and delivered shall be bound hereby.



--------------------------------------------------------------------------------

4. Notices. For purposes of Section 14.02 of the Indenture, the address for
notices to the Guarantor shall be:

EXCO Holding (PA), Inc.

c/o EXCO Resources, Inc.

12377 Merit Drive, Suite 1700

Dallas, TX 75251

5. Governing Law. This Tenth Supplemental Indenture shall be governed by, and
construed in accordance with, the laws of the State of New York.

6. Counterparts. The parties may sign any number of copies of this Tenth
Supplemental Indenture. Each signed copy shall be an original, but all of them
together shall represent the same agreement.

7. Effect of Headings. The section headings herein are for convenience only and
shall not affect the construction hereof.

8. The Trustee. The Trustee shall not be responsible in any manner whatsoever
for or in respect of the validity or sufficiency of this Tenth Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Issuer and the Guarantor.

 

Page 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Tenth Supplemental
Indenture to be duly executed, all as of the date first above written.

 

EXCO RESOURCES, INC. By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary EXCO HOLDING
(PA), INC.,
as Guarantor By:  

/s/ WILLIAM L. BOEING

Name:   William L. Boeing Title:   Vice President and Secretary WILMINGTON TRUST
COMPANY,
as Trustee By:  

/s/ W. THOMAS MORRIS, II

Name:   W. Thomas Morris, II Title:   Vice President